UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2010 ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52397 88-0409170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 23, 2010, the Registrant entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl agreed to make a $450,000 equity investment in the Registrant.Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Registrant’s common stock at a price of $2.50 per share. Item 9.01Financial Statements and Exhibits Regulation S-K Number Document Subscription Agreement with Jamie L. Mancl SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGY COMPOSITES CORPORATION August 27, 2010 By:/s/ Jeffrey S. Keuntjes Jeffrey S. Keuntjes Vice President - Finance Exhibit Index Regulation S-K Number Document Subscription Agreement with Jamie L. Mancl 2
